DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US Patent Publication 2017/0252117).
As to claim 1, Sanders discloses an edentulous mouth insert appliance for mounting upon the edentulous gum of a patient (Paragraphs [0054]-[0055]) comprising a U-shaped frame (Figure 1C) formed of a rigid flexible material (Paragraph [0008]), the frame having a base and two sidewalls (Paragraph [0081]; all shown in Figure 1C), and a fill within the frame to provide a seating seal between the apparatus and the gum (Paragraph [0076]).
As to claim 2, Sanders discloses the frame extends to one of a patient’s first or second molars (Paragraph [0029]).
As to claim 3, Sanders discloses the fill positions the appliance so the frame base is oriented at a level corresponding to the gingival margin of the gum with an outer surface of the base aligned with the corresponding occlusal plane (Paragraph [0054]).
As to claims 4 and 5, Sanders discloses the outer surface replicates the appearance and color of teeth (Paragraph [0008]).
As to claim 6, Sanders discloses the frame includes apertures (Paragraph [0054]).
As to claim 7, Sanders discloses the frame is formed from a plastic, composite or rubber grade medical material (Paragraph [0058]-[0063]).
As to claims 8 and 9, Sanders discloses a medicament in the fill (Paragraph [0060]).
As to claims 10-12 , Sanders discloses apertures or bores in the frame to secure the fill to the frame (Paragraph [0056]).
As to claim 13, Sanders discloses a wire embedded in the frame (Paragraph [0062]).
As to claim 14, Sanders discloses the frame has a thickness of 1-2 mm (Paragraph [0069).
As to claim 15, Sanders discloses a solid portion projecting upward from the base and capable of aligning with the occlusal plane (Figure 1C).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774